DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 11/13/2020 is acknowledged. Claims 14-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2018/0006213 in view of Jan et al. US 10522752.

Re claim 1, Park teaches a bottom-free-layer magnetic tunnel junction (fig19) comprising: 
a composite metal oxide seed layer (130 and 120, fig19, [135, 136]), and 
a free layer comprising boron (B) on the composite metal oxide seed layer (140 as CoFeB/Pd, fig19, [137]), 
wherein the composite metal oxide seed layer (130 and 120, fig19, [135, 136]) comprises: 
a first metal layer (120 as Ta, fig19, [135]); 
a metal oxide layer (132 as MgO, fig19, [136]) on the first metal layer; and 
a second metal layer (134, fig19, [136]) on the metal oxide layer.
Park does not explicitly show wherein the second metal layer has been oxygen treated, and wherein the second metal layer comprises Nb, Hf, Zr or Zr-X, wherein X is Nb, Ta or Hf.
Jan teaches oxygen treatment of a metal layer comprises Nb, Hf, Zr or Zr-X, wherein X is Nb, Ta or Hf (natural oxidation of 17m, fig2, col7 line55-65 and col8 line 1-10) directly under free layer (14, fig2, col6 line 21) to form interface with maximum Hk value (col6 line 55-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park with the teaching of Jan to oxidize a easily oxidized metal layer (col3 line 50-60) directly under the free layer to form interface with maximum Hk value (col6 line 55-60). The motivation to do so is to enhance magnetic properties including Ms, PMA and thermal stability (col5, line 25-30).
Re claim 2, Park modified above teaches the bottom-free-layer magnetic tunnel junction of claim 1, wherein the metal oxide layer comprises MgO (Park, 132 as MgO, fig19, [136]), MgAIO, MgA2O4 and/or (MgAI)3O4.
Re claim 3, Park modified above teaches the bottom-free-layer magnetic tunnel junction of claim 1, wherein the second metal layer comprises Nb (Park 134 replaced by material of Jan 17), Hf (Park 134 replaced by material of Jan 17), Zr (Park 134 replaced by material of Jan 17) or Zr-X (Park 134 replaced by material of Jan 17), wherein X is Nb, Ta or Hf.
Re claim 4, Park modified above teaches the bottom-free-layer magnetic tunnel junction of claim 1, wherein the second metal layer comprises metal-Ox (Jan, non-stoichiometric state with substantial number of metal atoms remain unoxidized, col7 line 60-65), wherein x represents a molar ratio between oxygen atoms and metal atoms in the second metal layer, and x is less than a value Y, Y being obtained by dividing a valence of the metal atom by 2 (Jan, non-stoichiometric state with metal atoms remain unoxidized, fig19, col7 line 60-65).
Re claim 5, Park modified above teaches the bottom-free-layer magnetic tunnel junction of claim 4, wherein x is greater than 0 and less than Y (Jan, non-stoichiometric state with substantial number of metal atoms remain unoxidized, fig19, col7 line 60-65).
Re claim 6, Park does not explicitly show the bottom-free-layer magnetic tunnel junction of claim 4, wherein x is 80% or less of Y.
Jan teaches forming non-stoichiometric state with substantial number of metal atoms remain unoxidized (oxygen diffuse from 14 into 17 forming 41, fig2, col7 line 60-65).
Given the teaching of the references, it would have been obvious to determine the optimum oxygen amount in the non-stoichiometric state to achieve acceptable Hk enhancement. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the 
Re claim 7, Park modified above teaches the bottom-free-layer magnetic tunnel junction of claim 1, wherein the second metal layer comprises a metal (Jan, 17m, fig15, col8 line 1-5) and the metal of the second metal layer is partially oxidized (Jan, col7 line 60-65).
Re claim 8, Park modified above teaches the bottom-free-layer magnetic tunnel junction of claim 1, wherein the metal oxide layer comprises MgO (Park, 132 as MgO, fig19, [136]), and the second metal layer comprises Nb (Jan, 17m, fig15, col8 line 1-5) or Hf (Jan, 17m, fig15, col8 line 1-5).
Re claim 10, Park modified above teaches the bottom-free-layer magnetic tunnel junction of claim 1, wherein a thickness of the second metal layer is about 3.5 A or less (Park 134 replaced by material of Jan 17 of 3-10A, col7, line 50).
Re claim 11, Park modified above teaches the bottom-free-layer magnetic tunnel junction of claim 1, wherein the free layer comprises one or more layers selected from FeB, FeB-X, FeCoB (Park, 140 as CoFeB/Pd, fig19, [137]), FeCoB-X, Fe, Fe-X, FeCo and FeCo-X, wherein X is Be, Ni, Mo, Mg, Zr, Ta, V, Cr, W, Hf, Nb, or Tb.
Re claim 12, Park modified above teaches the bottom-free-layer magnetic tunnel junction of claim 1, wherein the first metal layer comprises one or more layers selected from Ta (Park, 120 as Ta, fig19, [135]), W, Mo, Hf, NiW, NiTa, NiCrW, FeCo-Y, FeCoB, FeCoB-Y, FeB-Y, and CoB-Y, wherein Y is one or more elements of Ta, Zr, Mo, W, V, or Ni.
Re claim 13, Park modified above teaches a perpendicular bottom-free-layer STT-MRAM cell, comprising the bottom-free- layer magnetic tunnel junction of claim 1 (Park, fig19, [49]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2018/0006213 in view of Jan et al. US 10522752 and Sasaki et al. US 2019/0363244.

Re claim 9, Park modified above teaches the bottom-free-layer magnetic tunnel junction of claim 1, the second metal layer comprises Zr (Jan, 17m, fig15, col8 line 1-5), or Zr-X (Jan, 17m, fig15, col8 line 1-5), wherein X is Nb, Ta or Hf.
Park does not explicitly show wherein the metal oxide layer comprises MgAI2O4.
Sasaki teaches MgAI2O4 having superior durability than MgO ([58]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park with the teaching of Sasaki to replacing MgO with MgAI2O4 to achieve superior durability (Sasaki, [58]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812